WOLF, JAMES R., Associate Judge.
Appellant, former wife, challenges an order entered upon both parties’ requests for modification of alimony and child support. Appellant alleges that the trial court erred when it found her alimony would be “treated as rehabilitative in nature.” We find the trial court did in fact err since there was no request in the pleadings to convert the alimony from permanent to rehabilitative, the issue was not tried, and there was no evidence to support such a change.
Appellee, former husband, raises a number of issues on cross appeal, none of which demonstrates error requiring reversal. We therefore reverse and remand with instructions that the alimony award to the former wife be treated as permanent in nature. In all other respects, the order of the trial court is affirmed.
FARMER and PARIENTE, JJ., concur.